Title: From Alexander Hamilton to Josias Carvel Hall, 19 September 1799
From: Hamilton, Alexander
To: Hall, Josias Carvel


          
            Sir,
            New York Sepr. 19th. 1799
          
          Your letter of the fifteenth instant has been delivered to me. I approve the measures you have taken on the subject of desertion. It is left with you to Your prudence, on which I entirely rely, will determine how long some of the precautions such as the nocturnal roll calls can be continued without harrassing the soldiery And producing disagreeable impressions on their minds.
          I have to inform you that Captain Morris has been directed to send the detachment of infantry under the immediate command of Lieutenant Newman as a guard with certain some French prisoners from Baltimore to Frederick town. This detachment will not continue at Fredericktown but will return immediately, as it but will shortly be ordered to join the regiment to which it belongs in Tennessee. It will therefore be necessary for you to make arrangements for the purpose of furnishing a guard from your regiment to be stationed at Fredericktown with the prisoners.
          With great cons
          Col. Hall
        